

EXHIBIT 10.18


EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (“Agreement”) is made this 5th day of February, 2020
(the “Effective Date”) by and between NeoGenomics, Inc. a Nevada corporation
(“NeoGenomics” and collectively with any entity that is wholly or partially
owned by NeoGenomics, the “Company”), located at 12701 Commonwealth Drive, Suite
#5, Fort Myers, Florida 33913 and Kathryn B. McKenzie (“Executive”), an
individual who resides at XXXXXXX.
RECITALS:
WHEREAS, the Company is engaged in the business of providing genetic and
molecular diagnostic testing services to doctors, hospitals and other healthcare
institutions; and


WHEREAS, NeoGenomics desires to employ Executive as an officer in the capacity
of Chief Financial Officer (the “CFO”), and Executive desires to be employed by
NeoGenomics in such capacity, in accordance with the terms, covenants, and
conditions as set forth in this Agreement.


NOW, THEREFORE, in consideration of the mutual promises set forth herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, NeoGenomics and Executive agree as follows:


1. Employment and Term. Subject to the terms and conditions set forth in this
Agreement, the Company hereby offers and the Executive hereby accepts employment
as CFO the Effective Date, or such other date as may be mutually agreed upon in
writing. The Executive’s employment with the Company will be “at will” as such
term is construed under Florida law. Either the Executive or the Company may
terminate such employment at any time and for any reason, subject to the
provisions of Sections 4 and 5 hereof. For purposes of this Agreement, the
period from the Effective Date until the termination of the Executive’s
employment shall hereinafter be referred to as the “Term”.
2. Position and Duties.


a) Position. During the Term hereof, Executive shall serve the Company as the
CFO of both NeoGenomics, Inc., the parent company, and NeoGenomics Laboratories,
Inc., the primary operating subsidiary, or such other position or positions as
the Company may in the future determine, at such location or locations as the
Company may determine after consultation with the Executive. Executive will
report to and be subject to the general supervision and direction of the
Chairman and Chief Executive Officer (the “CEO”). If requested, Executive will
serve in similar capacities for each or any subsidiary of NeoGenomics without
additional compensation.


b) Duties. Executive shall perform such duties as are customarily performed by
someone holding the title of CFO in the same or similar businesses or
enterprises as that engaged in by the Company and such other duties as the CEO
may assign from time to time. Executive shall devote his or her full business
time and his best efforts, business judgment, skill and knowledge exclusively to
the advancement of the business and interests of the Company and its affiliates
and to the discharge of his or her duties and responsibilities hereunder.
Executive shall not engage in any other business activity or serve in any
industry, trade, professional, governmental or academic position during the
Term, except as may be expressly be approved in advance by the CEO in writing;
provided, however, that Executive may, without advance approval, participate in
charitable activities and passive personal activities, provided that such
activities do not, individually or in the aggregate, interfere with the
performance of Executive’s duties under this Agreement, are not in conflict with
the business interests of the Company or any of its



--------------------------------------------------------------------------------



affiliates, and do not violate the terms of that certain Confidentiality,
Non-Solicitation and Non-Compete Agreement attached hereto as Addendum A.


c) Compliance with Policies, Practices, etc. During the Term hereof, Executive
shall comply with all Company policies, practices and procedures and all codes
of ethics and or business conduct as may be in effect for officers of the
Company from time to time.


3. Compensation and Benefits of Executive. The Company shall compensate
Executive for Executive’s services rendered under this Agreement as follows:


a) Base Salary. Unless otherwise adjusted by the Compensation Committee of the
Board (the “Compensation Committee”), the Company shall pay Executive a base
salary of $375,000 per annum (the “Base Salary”), payable in equal installments
at such times as is consistent with normal Company payroll policy.


b) Bonus. Executive will be eligible for a performance-based bonus as a
participant in the Company’s Management Incentive Plan (“MIP”), which shall set
annual target incentives for the Executive and other senior ranking employees
that are determined by the Compensation Committee. The Company will target an
annual bonus of up to 50% of the Executive’s Base Salary (the “Target Bonus”),
with the actual amount of the bonus, if any, to be determined by and in the sole
discretion of the Compensation Committee after consideration of specified
metrics established by the Company’s Board of Directors (the “Board”) or the
Compensation Committee for such fiscal year. Executive shall be eligible to
receive up to 200% of the Target Bonus in the event that the Company’s and/or
the Executive’s performance exceeds the thresholds set for the Target Bonus.
Except as otherwise agreed to by the parties in writing, Executive must be
employed hereunder on the last day of a fiscal year in order to be eligible for
a bonus for such fiscal year.


c) Benefits. Subject to the eligibility requirements (including, but not limited
to, participation by part-time employees), and enrollment provisions of the
Company’s employee benefit plans, Executive may, to the extent he or she so
chooses, participate in any and all of the Company’s employee benefit plans, at
the Company’s expense. All Company benefits are identified in the Company’s
Employee Handbook and are subject to change without notice or explanation. In
addition, subject to the eligibility requirements (including, but not limited
to, participation by a part-time employee) and enrollment provisions of the
Company’s executive benefit programs, Executive shall also be entitled to
participate in any and all other benefits programs established for officers of
the Company.


d) Stock Options and Restricted Shares. Upon approval of the Compensation
Committee, Executive will be granted an option to purchase shares of the
Company’s common stock (the “Options”), in such number approved by the
Compensation Committee and on the terms and conditions listed below. Such
Options will have a strike price equal to the fair market value of the common
stock as of the date of the grant, which pursuant to NeoGenomics’ Amended and
Restated Equity Incentive Plan (the “Plan”), shall be equal to the closing price
per share of NeoGenomics’ common stock on the last trading day immediately
preceding the grant date. The Options shall be treated as incentive stock
options (ISOs) to the maximum extent permitted under applicable law, and the
remainder of the Options, if any, shall be treated as non-qualified stock
options. The grant of the Options will be made pursuant to the Company’s Plan
and will be evidenced by a separate option agreement (the “Option Agreement”) to
be executed by the Company and Executive, which will contain all the terms and
conditions of the Options (including, but not limited to, the provisions set
forth in this Section 3(d)). So long as Executive remains employed by the
Company, such Options will have a



--------------------------------------------------------------------------------



seven (7) year term before expiration and will vest ratably over a period of
four (4) years from the grant date.


In addition, upon approval of the Compensation Committee, Executive will be
granted restricted shares of the Company’s common stock (the “Restricted
Shares”), in such number approved by the Compensation Committee and on the terms
and conditions listed below. Such Restricted Shares will have a strike price
equal to the fair market value of the common stock as of the date of the grant,
which pursuant to the Plan, shall be equal to the closing price per share of
NeoGenomics’ common stock on the last trading day immediately preceding the
grant date. The grant of the Restricted Shares will be made pursuant to the
Company’s Plan and will be evidenced by a separate restricted stock agreement
(the “Restricted Stock Agreement”) to be executed by the Company and Executive,
which will contain all the terms and conditions of the Restricted Shares
(including, but not limited to, the provisions set forth in this Section 3(d)).
So long as Executive remains employed by the Company, such Restricted Shares
will have a seven (7) year term before expiration and will vest ratably over a
period of four (4) years of the grant date.


Executive understands that, pursuant to the Plan, upon termination of his or her
employment, he or she will only have ninety (90) days (the “Exercise Period”) to
exercise any vested portion of the Stock Options. In the event Executive is
under a blackout period at the time of termination of his or her employment,
such Exercise Period may be extended for a reasonable period only upon approval
by the Compensation Committee.


All Stock Options and Restricted Shares awarded pursuant to this Section 3(d)
will contain a provision in the Stock Option and Restricted Stock Agreements
that allows for immediate vesting of any remaining unvested portion of the Stock
Options and Restricted Shares in the event of the termination of Executive’s
employment or services with the Company and without “Cause,” as defined in such
Stock Option and Restricted Stock Agreements, or by Executive for “Good Reason,”
as defined in such Stock Option and Restricted Stock Agreements, during the
12-month period commencing on the date of a Change in Control, as defined in
such Stock Option and Restricted Stock Agreements, and such Stock Option and
Restricted Stock Agreements will expire upon the earliest of (a) 12 months after
the termination of Executive’s service with the Company, and (b) the Stock
Options Expiration Date and the Restricted Shares Expiration Date.


e) Paid Time-Off and Holidays. Executive’s paid time-off (“PTO”) and holidays
shall be consistent with the standards set forth in the Company’s Employee
Handbook, as revised from time to time or as otherwise published by the Company.
Notwithstanding the previous sentence, Executive will be eligible for one
hundred sixty (160) hours of PTO/year, which will accrue on a pro-rata basis
throughout the year, provided, however, that it is the Company’s policy that no
more than forty (40) hours of PTO can be accrued beyond this annual limit for
any employee at any time. Thus, when accrued PTO reaches two hundred forty (240)
hours, Executive will cease accruing PTO until accrued PTO is one hundred sixty
(160) hours or less, at which point Executive will again accrue PTO until
Executive reaches two hundred forty (240) hours. In addition to PTO, there are
also six (6) paid national holidays, one (1) “floater” day and three (3) paid
sick days annually available to Company employees. Executive agrees to schedule
such PTO so that it minimally interferes with the Company’s operations. Such PTO
does not include Board excused absences.


f) Reimbursement of Normal Business Expenses. The Company will reimburse all
reasonable business expenses of Executive, including, but not limited to, cell
phone expenses and



--------------------------------------------------------------------------------



business related travel, meals and entertainment expenses in accordance with the
Company’s polices for such reimbursement.


4. Termination. The parties agree that any termination of the Executive under
this Agreement will be governed as follows:


a) By the Company for Cause. The Company shall have the right to terminate this
Agreement and to discharge the Executive for Cause (as defined below), at any
time during the Term. For the purposes of this Agreement, the Company shall have
“Cause” to terminate the Executive’s employment hereunder upon:

(i) failure to materially perform and discharge the duties and responsibilities
of Executive under this Agreement after receiving written notice and allowing
Executive ten (10) business days to create a plan to cure such failure(s), such
plan being acceptable to the Board, and a further thirty (30) days to cure such
failure(s), if so curable, provided, however, that after one such notice has
been given to Executive and the thirty (30) day cure period has lapsed, the
Company is no longer required to provide time to cure subsequent failures under
this provision, or


(ii) any breach by Executive of the material provisions of this Agreement; or


(iii) misconduct which, in the good faith opinion and sole discretion of the
Board, is injurious to the Company; or


(iv) felony conviction involving the personal dishonesty or moral turpitude of
Executive; or a determination by the Board, after consideration of all available
information, that Executive has willfully and knowingly violated Company
policies or procedures involving discrimination, harassment, or work place
violence; or


(v) engagement in illegal drug use or alcohol abuse which prevents Executive
from performing his duties in any manner, or


(vi) any misappropriation, embezzlement or conversion of the Company’s
opportunities or property by the Executive; or


(vii) willful misconduct, recklessness or gross negligence by the Executive in
respect of the duties or obligations of the Executive under this Agreement
and/or the Confidentiality, Non-Solicitation or Non-Competition Agreement.


Any termination for Cause pursuant to this Section shall be given to the
Executive in writing and shall set forth in detail all acts or omissions upon
which the Company is relying to terminate the Executive for Cause. If an
Executive is terminated for Cause, the Executive shall only be entitled to
receive his or her accrued and unpaid Salary, bonus and other benefits through
the termination date and the Company shall have no further obligations under
this Agreement from and after the date of termination.


b) Termination by Company Without Cause. At any time during the Term, the
Company shall have the right to terminate this Agreement and to discharge the
Executive without Cause effective upon delivery of written notice to the
Executive. If the Company terminates the Executive without “Cause” for any
reason, as long as the Executive executes a general waiver and release of all
claims which the Executive may have against the Company which form of the
general waiver and release will be determined in the sole discretion of the
Company, then the Company agrees that, as severance,



--------------------------------------------------------------------------------



it will continue to pay the Executive’s Base Salary in accordance with Section
3(a) above (the “Severance Payments”) for twelve (12) months from the date of
the notice of termination. Executive further agrees that in the event that
Executive obtains employment during any period where Severance Payments are
being made, Executive will promptly notify the Company of the nature of his or
her new employment. Provided that such employment does not violate the terms of
the Confidentiality, Non-Solicitation and Non-Compete Agreement, such Severance
Payments will continue to be paid. Other than the Severance Payments, the
Company shall have no further obligation to the Executive after the date of such
termination; provided, however, that the Executive shall only be entitled to
continuation of the Severance Payments as long as Executive is in compliance
with the provisions of the Confidentiality, Non-Solicitation & Non-Compete
Agreement, which is part of this Agreement. If termination without Cause shall
occur at any time, then the pro rata portion of any unvested time-based options
and/or restricted stock (as specified in Section 3(d)) up until the date of
notice of termination that are due to vest in the month of termination shall
vest; with regard to any other unvested time-based options and/or restricted
stock (as specified in Section 3(d)) up until the date of notice of termination
that are due to vest during the period after such month of termination, but
within the year of termination, shall only vest upon approval of the
Compensation Committee.


c) By Resignation of the Executive. The Executive may terminate his or her
employment hereunder, upon giving sixty (60) days written notice to the Company.
The Executive agrees that, unless otherwise agreed upon in writing, during such
sixty (60) day period no more than one week of unused PTO may be utilized and
that all other unused PTO up to the time of termination shall be forfeited. In
the event of such a termination, the Executive shall comply with any reasonable
request of the Company to assist in providing for an orderly transition of
authority, but such assistance shall not delay the Executive’s termination of
employment longer than the Executive’s original notice of termination. Upon such
a termination, the Executive shall become entitled to any accrued but unpaid
salary and other benefits up to and including the date of termination and the
pro rata portion of any unvested time-based options and/or restricted stock (as
specified in Section 3(d)) up until the date of separation that are due to vest
in the month of separation shall vest.


d) Disability of the Executive. This Agreement may be terminated by the Company
upon the Disability of the Executive. “Disability” shall mean any mental or
physical illness, condition, disability or incapacity which prevents the
Executive from reasonably discharging his duties and responsibilities under this
Agreement for a period of ninety (90) days in any one hundred eighty (180) day
period. In the event that any disagreement or dispute shall arise between the
Company and the Executive as to whether the Executive suffers from any
Disability, then, in such event, the Executive shall submit to the physical or
mental examination of a physician licensed under the laws of the State of
Florida, who is agreeable to the Company and the Executive, and such physician
shall determine whether the Executive suffers from any Disability. In the
absence of fraud or bad faith, the determination of such physician shall be
final and binding upon the Company and the Executive. The entire cost of such
examination shall be paid solely by the Company. In the event the Company has
purchased disability insurance for Executive, the Executive shall be deemed
disabled if he is disabled as defined by the terms of the disability policy. On
the date that the Executive is deemed to have a Disability, this Agreement will
be deemed to have been terminated and the Executive shall be entitled to receive
from the Company his accrued and unpaid Base Salary, bonus and other benefits
through the termination date. If a termination of the Executive by Disability
shall occur at any time, then the pro rata portion of any unvested time-based
options and/or restricted stock (as specified in Section 3(d)) up until the date
of the Executive’s termination that were due to vest in the month of the
Executive’s termination shall vest. Other than as set forth in the immediately
preceding two sentences, the



--------------------------------------------------------------------------------



Company shall have no further salary or bonus payment or other benefits
obligations under this Agreement from and after the date of termination due to
Disability.


e) Death of the Executive. In the event of the death of Executive, the
employment of the Executive by the Company shall automatically terminate on the
date of the Executive’s death and the Company shall be obligated to pay
Executive’s estate (i) the Executive’s accrued and unpaid Base Salary, bonus and
other benefits through the termination date. If the death of the Executive shall
occur at any time, than the pro rata portion of any unvested time-based options
and/or restricted stock up until the date of the Executive’s death that were due
to vest in the month of the Executive’s death shall vest. Other than as set
forth in the immediately preceding two sentences, the Company shall have no
further obligations under this Agreement from and after the date of termination
due to the death of the Executive.


5. Effect of Termination. The provisions of this Section 5 shall apply to any
termination of the Executive’s employment under this Agreement, whether pursuant
to Section 4 or otherwise.


a) Provision by the Company of Severance Payments, if any, due to the Executive
in accordance with this Agreement shall constitute the entire obligation of the
Company to the Executive hereunder. The Executive shall promptly give the
Company notice of all facts necessary for the Company to determine the amount
and duration of its obligations in connection with any termination pursuant to
this Agreement.


b) Except for any right of the Executive to continue medical, vision, or dental
plan participation in accordance with applicable law or as expressly provided
herein, the Executive’s participation in all Employee Benefit Plans shall
terminate pursuant to the terms of the applicable plan documents based on the
date of termination of the Executive’s employment without regard to any
Severance Payments, notice required hereunder, or any other payment made to or
on behalf of the Executive following such date of termination.


c) Provisions of this Agreement shall survive any termination of the Executive’s
employment if so provided herein or if necessary or desirable fully to
accomplish the purposes of other surviving provisions, including without
limitation the obligations of the Executive under the Confidentiality,
Non-Solicitation & Non-Compete Agreement. The obligation of the Company to
provide Severance Payments hereunder is expressly conditioned on the Executive’s
execution of a general release and waiver, as referenced in Section 4(b), and
the Executive’s continued full compliance with the terms of the Confidentiality,
Non-Compete & Non-Solicitation Agreement. The Executive acknowledges that,
except as expressly provided in Section 4(b), no compensation is earned after
termination of employment.


6. Confidentiality, Non-Solicitation & Non-Compete Agreement. Executive agrees
to the terms of the Confidentiality, Non-Solicitation and Non-Compete Agreement
attached hereto as Addendum A and has signed that Agreement. Such
Confidentiality, Non-Solicitation and Non-Compete Agreement is hereby
incorporated into and made a part of this Agreement.


7. Importance of Certain Clauses. Executive and the Company agree that the
covenants contained in the Confidentiality, Non-Solicitation and Non-Compete
Agreement attached hereto and incorporated into this Agreement are material
terms of this Agreement and all parties understand the importance of such
provisions to the ongoing business of the Company. As such, because the
Company’s continued business and viability depend on the protection of such
secrets and non-competition, these clauses are interpreted by the parties to
have the widest and most expansive



--------------------------------------------------------------------------------



applicability as may be allowed by law and Executive understands and
acknowledges his or his understanding of same.


8. Consideration. Executive acknowledges and agrees that the provision of
employment under this Agreement and the execution by the Company of this
Agreement constitute full, adequate and sufficient consideration to Executive
for the Executive’s duties, obligations and covenants under this Agreement and
under the Confidentiality, Non-Solicitation and Non-Compete Agreement
incorporated into this Agreement.


9. Acknowledgement of Post Termination Obligations. Upon the effective date of
termination of Executive’s employment (unless due to Executive’s death), if
requested by the Company, Executive shall participate in an exit interview with
the Company and certify in writing that Executive has complied with his
contractual obligations and intends to comply with his continuing obligations
under this Agreement, including, but not limited to, the terms of the
Confidentiality, Non-Solicitation and Non-Compete Agreement. To the extent it is
known or applicable at the time of such exit interview, Executive shall also
provide the Company with information concerning Executive’s subsequent employer
and the capacity in which Executive will be employed. Executive’s failure to
comply shall be a material breach of this Agreement, for which the Company, in
addition to any other civil remedy, may seek equitable relief.


10. Withholding. All payments made to Executive shall be made net of any
applicable withholding for income taxes and Executive’s share of FICA, FUTA or
other employment taxes. The Company shall withhold such amounts from such
payments to the extent required by applicable law and remit such amounts to the
applicable governmental authorities in accordance with applicable law.


11. Representations of Executive. Executive represents and warrants to the
Company that (a) nothing in his past legal and/or work and/or personal
experiences, which if became broadly known in the marketplace, would impair his
or her ability to serve as the CFO of a publicly-traded company or materially
damage his credibility with public shareholders; (b) Executive has not been
convicted of any criminal offense related to health care, or been debarred,
sanctioned, excluded or otherwise made ineligible for participation in a federal
or state health care program by any federal or state agency; (c) there are no
restrictions, agreements, or understandings whatsoever to which Executive is a
party which would prevent or make unlawful his or her execution of this
Agreement or employment hereunder, (d) Executive’s execution of this Agreement
and his or her employment hereunder shall not constitute a breach of any
contract, agreement or understanding, oral or written, to which Executive is a
party or by which Executive is bound, (e) Executive is free and able to execute
this Agreement and to continue employment with the Company, and (f) Executive
has not used and will not use confidential information or trade secrets
belonging to any prior employers to perform services for the Company.


12. Compliance Agreements. Executive agrees to provide services to the Company
in compliance with all applicable federal and state laws and regulations, as
well as all compliance guidance published by federal or state agencies,
including, without limitation, the Medicare and Medicaid anti-kickback law, the
Stark self-referral prohibition, and compliance guidance published by the Office
of the Inspector General of the Department of Health and Human Service, and to
assist the Company in remaining educated and in compliance with respect to such
laws and regulations and compliance guidance. Executive acknowledges that he
understands these requirements, and shall remain educated and informed regarding
the applicable federal and state laws and regulations, as well as all compliance
guidance published by federal or state agencies. In the event that Executive
knows or suspect that any activities of the Company or any personnel or
contractor of the Company, or any client of the Company implicates any such
requirements or guidance, Executive agrees that he or she will immediately
inform the CEO and cooperate fully with the Company to investigate and address
any compliance issues arising



--------------------------------------------------------------------------------



as a result of such known or suspected activities. Executive further understands
and acknowledges that compliance with this paragraph shall be a condition of
employment.


13. Effect of Partial Invalidity. The invalidity of any portion of this
Agreement shall not affect the validity of any other provision. In the event
that any provision of this Agreement is held to be invalid, the parties agree
that the remaining provisions shall remain in full force and effect.


14. Entire Agreement. This Agreement, together with the other documents
referenced herein, reflects the complete agreement between the parties regarding
the subject matter identified herein and shall supersede all other previous
agreements, either oral or written, between the parties. The parties stipulate
that neither of them, nor any person acting on their behalf has made any
representations except as are specifically set forth in this Agreement and each
of the parties acknowledges that neither party has relied upon any
representation of any third party in executing this Agreement, but rather each
party has relied exclusively on their own respective judgment in entering into
this Agreement.


15. Assignment. The Company may assign its interest and rights under this
Agreement at its sole discretion and without approval of Executive to a
successor in interest by the Company’s merger, consolidation or other form of
business combination with or into a third party where the Company’s stockholders
before such event do not control a majority of the resulting business entity
after such event. All rights and entitlements arising from this Agreement,
including but not limited to those protective covenants and prohibitions set
forth in the Confidentiality, Non-Solicitation and Non-Compete Agreement
attached as Addendum A and incorporated into this Agreement shall inure to the
benefit of any purchaser, assignor or transferee of this Agreement and shall
continue to be enforceable to the extent allowable under applicable law. Neither
this Agreement, nor the employment status conferred with its execution is
assignable or subject to transfer in any manner by Executive.


16. Notices. All notices, requests, demands, and other communications shall be
in writing and shall be given by registered or certified mail, postage prepaid,
a) if to the Company, at the Company’s then current headquarters location, and
b) if to Executive, via hand delivery or at the most recent address on file with
the Company for Executive or to such subsequent addresses as either party shall
so designate in writing to the other party.


17. Remedies. If any action at law, equity or in arbitration, including an
action for declaratory relief, is brought to enforce or interpret the provisions
of this Agreement, the prevailing party may, if the court or arbitrator hearing
the dispute, so determines, have its reasonable attorneys’ fees and costs of
enforcement recouped from the non-prevailing party.


18. Amendment/Waiver. No waiver, modification, amendment or change of any term
of this Agreement shall be effective unless it is in a written agreement signed
by both parties. No waiver by the Employer of any breach or threatened breach of
this Agreement shall be construed as a waiver of any subsequent breach unless it
so provides by its terms.


19. Governing Law, Venue and Jurisdiction. This Agreement and all transactions
contemplated by this Agreement shall be governed by, construed, and enforced in
accordance with the laws of the State of Florida without regard to any conflicts
of laws, statutes, rules, regulations or ordinances. Executive consents to
personal jurisdiction and venue in the Circuit Court in and for Lee County,
Florida regarding any action arising under the terms of this Agreement and any
and all other disputes between Executive and Employer.





--------------------------------------------------------------------------------



20. Arbitration. Any and all controversies and disputes between Executive and
Company arising from this Agreement or regarding any other matter whatsoever
shall be submitted to arbitration before a single unbiased arbitrator skilled in
arbitrating such disputes under the American Arbitration Association, utilizing
its Commercial Rules. Any arbitration action brought pursuant to this section
shall be heard in Fort Myers, Lee County, Florida. The Circuit Court in and for
Lee County, Florida shall have concurrent jurisdiction with any arbitration
panel for the purpose of entering temporary and permanent injunctive relief, but
only with respect to any alleged breach of the Confidentiality, Non-Solicitation
and Non-Compete Agreement.


21. Headings. The titles to the sections of this Agreement are solely for the
convenience of the parties and shall not affect in any way the meaning or
interpretation of this Agreement.


22. Miscellaneous Terms. The parties to this Agreement declare and represent
that:

a.They have read and understand this Agreement;b.They have been given the
opportunity to consult with an attorney if they so desire;c.They intend to be
legally bound by the promises set forth in this Agreement and enter into it
freely, without duress or coercion;d.They have retained signed copies of this
Agreement for their records; ande.The rights, responsibilities and duties of the
parties hereto, and the covenants and agreements contained herein, shall
continue to bind the parties and shall continue in full force and effect until
each and every obligation of the parties under this Agreement has been
performed.



23. Counterparts. This Agreement may be executed in counterparts and by
facsimile, or by pdf, each of which shall be deemed an original for all intents
and purposes.




Signatures appear on the following page.















--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.


NEOGENOMICS, INC.
By: ______________________________
Name: Douglas M. VanOort
Title: Chairman and Chief Executive Officer

EXECUTIVE
By: ________________________________
Name: Kathryn B. McKenzie









--------------------------------------------------------------------------------



Addendum A
Confidentiality, Non-Solicitation & Non-Compete Agreement



